                      1      BEVIN ELAINE ALLEN PIKE, Bar No. 221936
                             CAPSTONE LAW APC
                      2      1875 Century Park East, Suite 1000
                             Los Angeles, CA 90067
                      3
                             Telephone: 310-556-4811
                      4      Email: bevin.pike@capstonelawyers.com

                      5      Attorneys for Plaintiff
                             KUREEN COOK
                      6
                             JULIE A. DUNNE, Bar No. 160544
                      7      LITTLER MENDELSON, P.C.
                             501 W. Broadway, Suite 900
                      8      San Diego, CA 92101.3577
                             Telephone:   619.232.0441
                      9      Facsimile:   619.232.4302
                             Email: jdunne@littler.com
                   10
                             ROBERT F. FRIEDMAN, Bar No. 24007207
                   11        LITTLER MENDELSON, P.C.
                             Pro Hac Vice
                   12        2001 Ross Avenue
                             Suite 1500, Lock Box 116
                   13        Dallas, TX 75201.2931
                             Telephone:    214.880.8100
                   14        Facsimile:    214.880.0181
                             Email: rfriedman@littler.com
                   15
                             Attorneys for Defendants
                   16        RENT-A-CENTER, INC, et al
                   17
                                                          UNITED STATES DISTRICT COURT
                   18
                                                          EASTERN DISTRICT OF CALIFORNIA
                   19
                   20
                             KUREEN COOK, individually, and on behalf of     Case No. 2:17-cv-00048-MCE-EFB
                   21        other members of the general public similarly
                             situated,                                       JOINT STIPULATION OF DISMISSAL
                   22                                                        OF PLAINTIFF’S CLAIMS WITHOUT
                                            Plaintiff,                       PREJUDICE PURSUANT TO FED. R.
                   23                                                        CIV. P. 41(a)(1)(A)(ii); ORDER
                             v.                                              THEREON
                   24
                             RENT-A-CENTER, INC., a Delaware                 Trial Date: None
                   25        corporation; RENT-A-CENTER WEST, INC., a        Complaint Filed: January 9, 2017
                             Delaware corporation; RENT-A-CENTER
                   26        FRANCHISING INTERNATIONAL, INC., a
                             Texas corporation; and DOES 1 through 10,
                   27        inclusive

                   28                       Defendants.
LITTLER MENDELSON, P.C.
      501 W. Broadway
          Suite 900
  San Diego, CA 92101.3577
        619.232.0441
                             (No. 2:17-cv-00048-MCE-EFB )
                      1             Plaintiff Kureen Cook (“Plaintiff”) and Defendants Rent-A-Center, Inc., Rent-A-Center West,
                      2      Inc., and Rent-A-Center Franchising International, Inc. (collectively, “Defendants”) (collectively
                      3
                             referred to as the “Parties”) hereby stipulate and agree through their respective undersigned counsel,
                      4
                             that the above-captioned action is dismissed without prejudice pursuant to Fed. R. Civ. P.
                      5
                             41(a)(1)(A)(ii), with all costs taxed against the party incurring same and all attorneys’ fees borne by
                      6
                             the party incurring same.
                      7
                             Dated this 21st day of March, 2019.
                      8

                      9      Respectfully submitted,                           Respectfully submitted,

                   10
                             /s/ Bevin Elaine Allen Pike                        /s/ Julie A. Dunne
                   11        BEVIN ELAINE ALLEN PIKE                           JULIE A. DUNNE, Bar No. 160544
                   12        CAPSTONE LAW APC                                  LITTLER MENDELSON, P.C.
                             1875 Century Park East                            501 West Broadway, Suite 900
                   13        Suite 1000                                        San Diego, CA 92103
                             Los Angeles, CA 90067                             Telephone:      619.232.0441
                   14        Telephone: 310-556-4811                           E-mail: jdunne@littler.com
                             Email: bevin.pike@capstonelawyers.com
                   15
                                                                               Robert F. Friedman
                             ATTORNEY FOR PLAINTIFF                            Pro hac vice
                   16
                                                                               LITTLER MENDELSON, P.C.
                   17                                                          2001 Ross Avenue
                                                                               Suite 1500, Lock Box 116
                   18                                                          Dallas, TX 75201.2931
                                                                               Telephone:     214.880.8100
                   19                                                          E-mail: rfriedman@littler.com
                                                                               Attorneys for Defendants
                   20
                   21                                                          ATTORNEYS FOR DEFENDANT

                   22

                   23
                   24
                   25
                   26
                   27

                   28
LITTLER MENDELSON, P.C.
      501 W. Broadway
          Suite 900
  San Diego, CA 92101.3577
        619.232.0441
                             (No. 2:17-cv-00048-MCE-EFB)
                      1                                                    ORDER
                      2
                                    Having reviewed the foregoing Joint Stipulation, and good cause appearing,
                      3
                                    IT IS HEREBY ORDERED THAT:
                      4
                                    The action titled Kureen Cook vs. Rent-A-Center, Inc., et al., Case No. 2:17-cv-00048-MCE-
                      5
                             EFB is dismissed without prejudice in its entirety pursuant to Federal Rule of Civil Procedure 41.
                      6
                             The matter having now been concluded, the Clerk of Court is directed to close the file.
                      7
                      8
                                    IT IS SO ORDERED.
                      9
                   10
                             Dated: April 2, 2019
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22

                   23
                   24
                   25
                   26
                   27

                   28
LITTLER MENDELSON, P.C.
      501 W. Broadway
          Suite 900
  San Diego, CA 92101.3577
        619.232.0441
                             (No. 2:17-cv-00048-MCE-EFB)                     2.
